     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.334 Page 1 of 40




 1    EUGENE G. IREDALE: SBN 75292
 2    JULIA YOO: SBN 231163
      GRACE JUN: SBN 287973
 3    IREDALE & YOO, APC
 4    105 West F Street, Fourth Floor
      San Diego, CA 92101-6036
 5    TEL: (619) 233-1525
 6    FAX: (619) 233-3221
 7    Attorneys for Plaintiffs

 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10 THE ESTATE OF MICHAEL WILSON             CASE NO. 20-cv-0457-BAS-DEB
11 by and through its administrator PHYLLIS
   JACKSON, and PHYLLIS JACKSON,            FIRST AMENDED COMPLAINT
12
                  Plaintiffs,
13                                          (1) Deliberate Indifference to
                                                Serious Medical Needs (42
14 v.                                           U.S.C. §1983)
                                            (2) Failure to Properly Train (42
15 COUNTY OF SAN DIEGO, WILLIAM                 U.S.C. §1983)
16 GORE in his individual capacity,         (3) Failure to Properly Supervise
   BARBARA LEE, in her individual               and Discipline (42
17                                              U.S.C.§1983)
   capacity, LOUIS GILLERAN, in his         (4) Monell (42 U.S.C. §1983)
18 individual capacity, LAUCET GARCIA,      (5) Wrongful Death
                                            (6) Negligence
19 in his individual capacity, RIZALINA
   BAUTISTA, in her individual capacity,
20 MACY GERMONO, in her individual
                                            JURY TRIAL DEMANDED
21 capacity, MARYLENE IBANEZ, in her
   individual capacity, ANIL KUMAR, in his
22 individual capacity, VINCENT RONALD
23 GATAN, in his individual capacity,
   PETER FREEDLAND, in his individual
24
   capacity, MARK O’BRIEN, in his
25 individual capacity, COAST
26 CORRECTIONAL MEDICAL GROUP,
   and DOES 1-100
27
28                  Defendants.
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.335 Page 2 of 40




 1          COME NOW, the ESTATE OF MICHAEL WILSON by and through its
 2    administrator PHYLLIS JACKSON, and PHYLLIS JACKSON, by their attorneys
 3    of record, and allege and complain as follows:
 4                                             I.
                                      INTRODUCTION
 5
             At the time of his death, Michael Wilson was 32 years old. He had been
 6    booked into the Central Jail on February 5, 2019 after being sentenced to “two
 7    weeks flash incarceration.” The minutes of the hearing included the judge’s notes
 8
      in large handwriting, “Court orders medical staff to be aware that this
 9    defendant has some serious medical issues.” This order was sent to the Jail.
10
            Michael had suffered from hypertrophic cardiomyopathy since he was
11    three months old. This is a serious but treatable condition. When treated with
12    medication and/or a pacemaker, the patient will have a normal lifespan. Michael
13    was prescribed Lasix, among others, to treat this condition. Without medication,
14    Michael’s lungs would fill with fluids, causing a serious medical emergency.
15
            Despite their awareness of Michael’s serious medical condition, medical
16    and correctional staff at San Diego Central Jail failed to provide proper
17
      medication. Michael was booked on February 5, 2019. He did not receive Lasix.
18    He likewise did not receive a dose of his life saving drug on February 6, 7, 8, 9,
19    or 10. Michael twice filled out a complaint notifying the medical staff that he had
20
      a cough that won’t go way.       No medication was given in response to the
21    complaints. On February 11, after multiple frantic calls from his family, Michael
22
      as seen in medical. A nurse noted continuous cough and difficulty breathing
23    when lying down. He had an abnormal oxygen saturation and chest pains. The
24    Jail gave Michael one dose of Lasix after Michael had already missed six days of
25    treatment. Instead of taking Michael to the hospital to address his lungs which
26    had filled with fluids, the Jail gave Michael Robitussin.       From the 11th to
27
      February 14th when Michael died, no Medical personnel treated him for heart
28    failure. No Medical personnel communicated to any other staff that Michael

                                              -1
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.336 Page 3 of 40




 1    needed to be monitored.     Michael, instead of being placed int the Medical
 2    Observation Bed (MOB) where he could be watched by the nursing staff, was
 3    placed in a unit for inmates who have severe psychiatric disabilities.
 4    Inexplicably, Michael was placed on the top bunk, to which he would have to
 5    jump up each time.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
            Michael was placed in a cell where the control deputies in the cell towers
21
      could not see into the cell. On Valentine’s Day, February 14, 2019, Michael slid
22
      down from the top bunk and lost consciousness. Michael died of heart failure.
23
                                             II.
24                            GENERAL ALLEGATIONS
25          1.     Jurisdiction is proper in the United States District Court for the
26    Southern District of California pursuant to 28 U.S.C. §1331 and 28 U.S.C. §
27    1343(3) and (4), et. seq.
28

                                             -2
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.337 Page 4 of 40




 1          2.     Venue is proper in the Southern District of California because the
 2    acts or omissions which form the basis of the Plaintiffs’ claims occurred in San
 3    Diego, California, within the Southern District.
 4          3.     At all times relevant to this complaint, decedent Michael Wilson was
 5    an individual residing in San Diego County, California.
 6          4.     Phyllis Jackson, Decedent’s equitably adopted mother, has been
 7    appointed the special administrator to the Estate of Michael Wilson. This action
 8    on behalf of the Estate of Michael Wilson is brought through Plaintiff Ms.
 9    Jackson who has been ordered by Probate Court “to substitute in as plaintiff and
10    to litigate the matter of the Estate of Michael Wilson v. County of San Diego,
11    William Gore, in his individual capacity, Barbara Lee, in her individual capacity,
12    and Does 1-100, in federal court in the Southern District of California, 20-cv-
13    0457-BAS-DEB, alleging certain tort claims for lack of medical care and
14    wrongful death.” (Exhibit 1)
15          5.     Phyllis Jackson brings this action in her own right, as well, for the
16    loss of her son, Michael.
17          6.     Ms. Jackson began taking care of Michael Wilson when he was
18    approximately three months old. Ms. Jackson attempted to adopt Michael when
19    he was two years old, after Michael’s birth mother’s rights were terminated. Ms.
20    Jackson told Michael that he would be adopted and she intended to adopt him.
21    Due to the extraordinary medical costs related to Michael’s heart condition, Ms.
22    Jackson’s attorney opted to obtain a legal guardianship in lieu of formal adoption.
23    After this legal guardianship was approved on May 4, 1989, Ms. Jackson and
24    everyone in the family referred to Michael as Ms. Jackson’s son.          Michael
25    throughout his entire life referred to Ms. Jackson either as “his mother” or “his
26    adopted mother.” Michael resided with Ms. Jackson throughout his childhood
27    and after he turned 18. Up to the time of his death, Michael continued to reside
28

                                               -3
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.338 Page 5 of 40




 1    with Ms. Jackson in her home. Michael Wilson was Phyllis Jackson’s equitably
 2    adopted child.
 3          7.     Plaintiffs Estate of Michael Wilson and Phyllis Jackson have
 4    properly complied with the Government Claim Act. Their claims were submitted
 5    to the County of San Diego on August 12, 2019.
 6          8.     The County of San Diego rejected Plaintiffs’ claims on September
 7    19, 2019.
 8          9.     Defendant County of San Diego is a public entity, duly organized
 9    and existing under the laws of the State of California. Under its authority,
10    Defendant County of San Diego operates and manages the San Diego Central Jail,
11    and is, and was at all relevant times mentioned herein, responsible for the actions
12    and/or inactions and the policies, procedures and practices/customs of the Central
13    Jail, and its respective employees, contractors and/or agents.
14          10.    Defendant William Gore was, at all relevant times, the Sheriff of the
15    County of San Diego, the highest position in the San Diego County Sheriff’s
16    Department. As Sheriff, Defendant Gore was responsible for the hiring,
17    screening, training, retention, supervision, discipline, counseling, and control of
18    all San Diego County Sheriff’s Department custodial employees and/or agents,
19    medical staff and Doe Defendants.
20          11.    At all times relevant to this complaint, Defendant William Gore was
21    a policy-maker for the San Diego Sheriff’s Department (hereinafter “Sheriff’s”)
22    and responsible for promulgation of the policies and procedures and allowance of
23    the practices/customs pursuant to which the acts of the Sheriff’s Department
24    alleged herein were committed, as well as the supervision and control of officers
25    who are or were employed by the Sheriff’s, who are under his command and/or
26    who report to him, including the Defendants to be named.
27          12.    At all times relevant to this complaint, Defendant Barbara Lee was
28    the Medical Administrator for the Sheriff's Department.          She supervised the

                                               -4
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.339 Page 6 of 40




 1    medical and nursing staff, including Doe defendants and contractors.            She
 2    directed and oversaw the development and implementation of quality assurance
 3    and utilization review policies and procedures.
 4           13.    At all times relevant to this complaint, Defendant Louis Gilleran was
 5    the interim Chief Medical Officer for the Sheriff's Department. He supervised the
 6    doctors, nurse practitioners, and other medical staff, including defendants and
 7    contractors. He oversaw the Sheriff’s Department’s relationship with medical
 8    contractors and was a primary point of contact for Coast Correctional Medical
 9    Group. He directed and oversaw the development and implementation of quality
10    assurance and utilization review policies and procedures.
11           14.    At all times relevant to this complaint, Mark O’Brien was the
12    President and CEO of Coast Correctional Medical Group (CCMG), a third-party
13    contractor who employed, supervised, and trained Freedland, Gatan and Does.
14           15.    Defendants Joshua, Lee, Gore and O’Brien are sued in their
15    individual capacity for their own personal actions or inaction for supervisory
16    liability.
17           16.    At all times relevant to this complaint, all individual defendants and
18    Does were San Diego sheriff deputies or medical personnel and agents of
19    Defendant County of San Diego; and/or agents or contractors authorized to work
20    at the San Diego Central Jail.
21           17.    San Diego Central Jail is owned and operated by County of San
22    Diego and staffed by County of San Diego Sheriff’s deputies.
23           18.    Plaintiffs are truly ignorant of the true names and capacities of Does
24    1 through 100, inclusive, and/or is truly ignorant of the facts giving rise to their
25    liability and will amend this complaint once their identities have been ascertained
26    as well as the facts giving rise to their liability.
27           19.    These defendants were agents, servants and employees of each other
28    of the other named defendants and were acting at all times within the full course

                                                  -5
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.340 Page 7 of 40




 1    and scope of their agency and employment, with the full knowledge and consent,
 2    either expressed or implied, of their principal and/or employer and each of the
 3    other named defendants and each of the defendants had approved or ratified the
 4    actions of the other defendants thereby making the currently named defendants
 5    herein liable for the acts and/or omissions of their agents, servants and/or
 6    employees.
 7                                            III.
                                            FACTS
 8
            20.     Plaintiffs reallege all prior paragraphs of this complaint and
 9    incorporate the same herein.
10
            21.     At the time of his death, Michael Wilson was 32 years old.
11          22.     Michael has had hypertrophic cardiomyopathy since he was three
12    months old.
13          23.     Hypertrophic cardiomyopathy can cause shortness of breath, chest
14    pain, fainting, heart palpitations, heart murmurs, an irregular and rapid heart rate
15
      known as atrial fibrillation, mitral valve problems that caused blood to flow
16    backward into his heart, heart failure, and sudden cardiac death.
17
            24.     Hypertrophic cardiomyopathy is a treatable condition. When treated
18    with medication and/or a pacemaker, an individual diagnosed with hypertrophic
19    cardiomyopathy will have a normal lifespan.
20
            25.     Michael treated his hypertrophic cardiomyopathy by getting a
21    pacemaker or a defibrillator and taking medications, such as Digoxin, Lisinopril,
22
      and potassium chloride. Digoxin strengthens the heart by making it beat stronger
23    and with a more regular rhythm. Lisinopril treats high blood pressure, and
24    potassium chloride increases blood levels of potassium.
25          26.     Michael took Lasix each day. Lasix is a diuretic. Without this
26    medication, Michael’s lungs would fill with fluids, which in turn make it
27
      impossible for Michael to breathe, causing a serious medical emergency.
28          27.     Michael was booked into the Central Jail on February 5, 2019 after

                                               -6
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.341 Page 8 of 40




 1    being sentenced to “two weeks flash incarceration.” The minutes of the hearing
 2    included the judge’s notes in large handwriting, “Court orders medical staff to
 3    be aware that this defendant has some serious medical issues.” This order
 4    was sent to the Jail.
 5            28.   At 4:45 p.m. on February 5, Defendant Nurse Rizalina Bautista
 6    documented that Michael took Lasix, Invega and Albuterol. Bautista noted “CRT
 7    Order Defendant has serious medical conditions that need to be seen.” Bautista
 8    made an entry for “MDSC and Psych SC sched” but there was no indication as to
 9    when Michael would see a doctor.
10            29.   Michael received no Lasix or any other medication on February 5,
11    2019.
12            30.   On February 6, Nurse Frederick Wycoco ordered medication and
13    noted them in Sapphire. But Michael received no medication.
14            31.   On February 7, 2020, Michael wrote a request to see a doctor
15    because he still had not received his medication. This was his third day without
16    his Lasix or the other live saving heart medication.
17            32.   On the following day, February 8, Defendant nurse Anil Kumar
18    responded that Michael was scheduled for an assessment. But there was no
19    indication when this assessment was to take place. Defendant Kumar did nothing
20    to check the medication chart to provide him his medication, now on his fourth
21    day with no heart medication.
22            33.   Michael’s cough and trouble breathing was caused by the fluids in
23    his lungs.
24            34.   On February 9, Michael filled out a complaint notifying the medical
25    staff that he had a cough that “won’t go away.”
26            35.   In response, Defendant Marylene Ibanez wrote “you are already
27    scheduled to see the nurse.” By then, Michael had been denied his life saving
28    medication for five days.

                                               -7
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.342 Page 9 of 40




 1             36.   For some reason, having reviewed Michael’s medical chart, and
 2    knowing of his serious medical condition, Defendant Ibanez still refused to
 3    provide Michael his Lasix or the other heart medication.
 4             37.   Defendant Ibanez failed to expedite the medical visit or schedule a
 5    visit with a doctor given Michael’s severe condition.
 6             38.   As a result, Michael received no care and no medication on February
 7    9 or February 10.
 8             39.   By February 11, Michael’s lungs were full of fluids.         He had
 9    multiple conversations with his family members who frantically called the Jail
10    reporting that he needed urgent medical care. There were calls from Michael’s
11    sisters and his mother that Michael could not breathe. Michael was having chest
12    pains.
13             40.   Michael spoke with his sister at 9:14 a.m. and told her that he could
14    not breathe and that he had been struggling to breathe since he had been in Jail.
15    He told her that they had given him medication that day but that not all of the
16    medication he needed had been given.
17             41.   Nurse Melissa Burns spoke with Ms. Jackson, who called the Jail at
18    9:32 am. Ms. Jackson told Burns that Michael needed to go to the hospital
19    because his lungs were full of fluids and that he was now suffering from
20    wheezing and chest pains.
21             42.   At 10:30 a.m., nurse Samantha Macanlalay noted an emergency visit
22    to Medical and noted continuous cough and difficulty breathing when lying
23    down. Michael had an oxygen saturation level of 90-94%, which is abnormal. A
24    normal oxygen saturation level should fall between 95% and 100%. When blood
25    oxygen levels drop below normal, hypoxemia occurs which causes serious
26    damage to one’s brain, liver and other organs.
27             43.   Despite these findings, Dr. Peter Freedland, an employee of the
28    private contractor, Coast Correctional Medical Group (CCMG), failed to treat

                                                -8
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.343 Page 10 of 40




 1    Michael on February 11 for his serious medical condition. Dr. Freedland knew
 2    that the reason for the visit was a medical emergency; knew Michael had a history
 3    of congestive heart failure and cardiomyopathy; and had access to Sapphire
 4    medication records which showed that Michael had missed six days of Lasix
 5             44.   Freedland gave Michael one single oral dose of Lasix after Michael
 6    had already missed six days of treatment and gave Robitussin cough syrup to
 7    Michael.
 8             45.   Dr. Freedland noted that Michael had a history of congestive heart
 9    failure but that the patient “denied being in chf (congestive heart failure).”
10             46.   Dr. Freedland knew that Michael suffered from a severe congenital
11    heart defect to the left side of his heart. He knew this was potentially fatal.
12             47.   According to Nurse Rognlien-Hood, when Michael came into
13    Medical, Dr. Freedland told Michael that they had just seen him in Medical a few
14    days prior. This was the first time Michael had seen a medical doctor.
15             48.   Dr. Freedland told Michael that Mrs. Jackson had called again
16    regarding his health. This visit was as a result of Ms. Jackson calling the facility
17    again.
18             49.   Dr. Freedland provided no further treatment.
19             50.   After Michael’s death, Dr. Freedland admitted to the investigative
20    staff that he did not have Michael’s medical chart during this visit.
21             51.   Freedland made no inquiry as to what treatment Michael had been
22    given for six days or why Michael, who had a pacemaker, was having chest pains.
23             52.   He conducted none of the objective or subjective tests or do an
24    assessment that is required when a patient presents with chest pains.             Dr.
25    Freedland was required to obtain a 12 lead EKG. He didn’t even take Michael’s
26    blood pressure.1
27
      1
28      A deputy named Powroznik reported that one of Michael’s sisters had called to
      report that Michael as having chest pains so he escorted the medication nurse to
                                                -9
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.344 Page 11 of 40




 1          53.    At 8:55 p.m., nurse Echon received a call from Michael’s sister
 2    Yujane, who reported that Michael was in medical distress. Echon documented
 3    this in Michael’s medical charts.
 4          54.    At 10:50 p.m. on February 11, Defendant Germono entered
 5    “Standard Nursing Protocol” for asthma. She noted that Michael would catch his
 6    breath whenever he spoke and that he was in moderate distress. There was
 7    wheezing and coughing. Germono knew that Michael had a history of congestive
 8    heart failure. She also knew that Michael had been denied his heart medication
 9    for days. Germono did not refer to the County’s Standardized Nursing Procedure
10    for chest pain which takes into consideration cardiac disease. She failed to assess
11    whether the chest pain was cardiac v. non-cardiac.
12          55.    Germono gave Michael more Robitussin and a nebulizer.
13          56.    On February 12, 2020, Michael was seen at Medical. He was again
14    denied Lasix on the 12th. Defendant Nurse Practitioner Vincent Ronald Gatan
15    saw Michael at 6:22 p.m. Defendant Gatan noted that Michael had received no
16    medication; that Michael has a history of trouble breathing; and that Michael
17    suffers from congenital heart failure. Gatan reviewed the Sapphire med check,
18    which would have shown that Michael had received no heart medication for
19    seven days out of eight. Gatan knew that Michael had been denied Lasix that
20    very morning. Gatan gave Michael Colace for mild constipation.
21          57.    Nurse Macy Germono wrote “noted, med on sapphire.” There was
22    no explanation as to what she meant or why she did not administer the medication
23    that is listed on sapphire and she personally noted.
24          58.    No one took his vitals or oxygen level. No one took an EKG. This
25    is in violation of the standardized nursing procedures for chest pains.
26
27    Michael’s cell. According to Powroznik, another deputy escorted Michael to see
      the doctor (Freedman) but Michael came back “a short time later” to his cell.
28

                                               - 10
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.345 Page 12 of 40




 1          59.    For some reason, instead of treating his chest pains and inability to
 2    breathe related to his heart condition, the medical staff decided to treat him only
 3    for his asthma.
 4          60.    According to another inmate who was in the same housing unit, they
 5    had to ask a nurse for emergency medical help in the two days before Michael’s
 6    death because he could not breathe.
 7          61.    An inmate named Drew Crane told the investigators that Michael
 8    was coughing because Michael had fluid in his lungs. Michael had told Mr.
 9    Crane that the Jail already knew that he was having trouble breathing. Two days
10    prior to his death, Michael could barely speak because he was coughing so much.
11    Mr. Crane noted that Michael could barely sleep or eat because of the fluid in
12    Michael’s lungs.
13          62.    Another inmate named Dwight Hayes told the investigators that
14    Michael was complaining the day before about his inability to breath and his
15    defibrillator. Michael had told Mr. Haye that Michael could feel his defibrillator
16    moving around and that was scaring Michael.
17          63.    An inmate named Demarco Gregory told the investigators that they
18    had to call the nurse a few times for Michael’s asthma inhaler because Michael
19    was breathing so hard and was wheezing.
20          64.    Another inmate named Gustavo Flores, Jr. told the investigators that
21    Michael was coughing and overheard Michael say something about his lung and
22    asthma. Mr. Flores heard Michael coughing a lot.
23          65.    Remarkably, the Housing staff placed Michael, who could barely
24    breathe, in a top bunk in his cell.2
25          66.    Sworn staff within JPMU are responsible for housing assignments
26    2
       On February 1, 2018, a year before Michael’s death, Mr. Frankie Greer, who jail
27    knew suffered from a seizure disorder, was placed on the top bunk of a triple bunk
28    bed and denied his seizure medication. Mr. Greer fell after a seizure and nearly
      died.
                                              - 11
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.346 Page 13 of 40




 1    for every inmate at the Central Jail. Alerts regarding an inmate’s medical and
 2    psychiatric condition must be communicated to JPMU deputies so inmates can be
 3    placed in appropriate housing units consistent with their need for medical or
 4    psychiatric accommodations and care.
 5          67.    Defendant Laucet Garcia was the deputy from JPMU who made
 6    housing determinations for Michael.
 7          68.    During medical screening, which occurs when an inmate first arrives
 8    at the Central Jail, a nurse must place medical orders, and any alerts regarding an
 9    inmate’s medical and psychiatric condition, in the “details” screen of the Jail
10    Information Management System (JIMS). The medical screening / intake nurse
11    will also call JPMU deputies to notify them of an inmate’s serious medical needs
12    for housing purposes. JPMU deputies are only able to access medical orders and
13    alerts regarding medically fragile and/or mentally ill inmates in the JIMS
14    “details” screen. They do not have access to all medical information in JIMS that
15    medical staff can access. JPMU deputies will place these medical orders and
16    alerts on an inmate’s “face card” so that correctional deputies responsible for
17    monitoring a specific floor or area of jail housing are aware of an inmate’s serious
18    medical needs.
19          69.    Michael’s Facecard contained no information on his critical medical
20    condition or the fact that Michael had a pacemaker. There was no notation that
21    Michael needed a bottom bunk due to his severe medical condition.
22          70.    According to the housing deputies, not a single one of them was
23    notified that Michael suffered from a serious medical condition. Michael was
24    housed on the 6th floor, Module B. This is a unit for inmates who have severe
25    psychiatric disabilities.
26          71.    Nurse Rizalina Bautista conducted the medical screening of Michael
27    Wilson on February 5, 2019. Nurse Bautista noted that Michael suffered from
28    congestive heart failure, cardiomyopathy, and asthma and took multiple

                                              - 12
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.347 Page 14 of 40




 1    medications; and further noted that a court order had explicitly stated Michael had
 2    serious medical conditions that “need to be seen.” Per the Court’s order, Michael
 3    was to be monitored in the Medical Unit specifically because of his potentially
 4    serious medical condition. Upon information and belief, Defendant Baustista
 5    failed to give JPMU deputies such critical information.          As a result, JPMU
 6    deputies did not house Michael in MOB and they did not place medical alerts on
 7    Michael Wilson’s Facecard.
 8            72.    The Medical Unit, or MOB, is a housing unit within the Central Jail
 9    reserved for seriously ill inmates who require constant monitoring and heightened
10    care. Inmates within MOB receive clinical care in an acute hospital-like setting.
11            73.    As the housing deputy, Defendant Garcia did nothing to place
12    Michael in the MOB. Garcia spoke to no Medical staff to have Michael admitted
13    to a place where he could be monitored. JPMU staff responsible for housing must
14    interview an inmate before making a housing decision.            Garcia would have
15    known from the Court order and his interview of Michael Wilson that Michael
16    had serious medical issues which required vigilant care and monitoring within
17    MOB.
18            74.    Per the Court’s order, Michael was to be monitored in the Medical
19    Unit specifically because of his potentially serious medical condition. Defendant
20    Garcia ignored Michael’s medical condition. He placed Michael in Enhanced
21    Observation Housing (EOH), which is for suicidal inmates. Michael was not
22    being seen by psychiatry for suicidal ideation and there was no indication that
23    Michael was suicidal. Michael should have been housed in Medical, not the
24    psych floor.
25            75.    Garcia placed Michael on the top bunk of Cell B10, where the
26    control deputy from the tower in the center of the floor could not see into the cell
27    as a result of the location of the stairs immediately in front of the cell blocking the
28    view.

                                                - 13
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.348 Page 15 of 40




 1
 2                                                        (Cell B10 is behind the stairs
                                                          to the second floor. In the
 3                                                        Center of this diagram is the
 4                                                        control tower)
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
                                                    (The view of the entrance to
19                                                  Michael’s cell is obstructed by the
20                                                  staircase)
21
22
23
24
25
26          76.    On February 14, 2019, Michael was lying on the top bunk of his cell.
27    He could not walk over to the panic button. He sat up on his bed then slid down,
28    collapsing on the floor.

                                             - 14
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.349 Page 16 of 40




 1          77.    The jail staff began resuscitation efforts and transported him to
 2    UCSD Hospital where resuscitation efforts continued. These resuscitation efforts
 3    failed, and Michael died.
 4          78.    After Michael’s death, a nurse named Rognlien-Hood told the
 5    investigators that they order medications from Pennsylvania and that storage
 6    limitations do not allow them to store all of the inmate medications at the facility.
 7    The nurse stated that Michael’s medications were on order, but had not arrived.
 8    She believed that this was for high blood pressure.
 9          79.    A review of Sapphire, the program the Jail uses to track patient’s
10    medication, shows that Medical failed to give Michael any of the medication he
11    had been prescribed. During the ten-day period, the Medical staff administered
12    Invega, one single dose of Prinivil, which prevents high blood pressure and heart
13    failure, and possibly two doses of Lasix. Prinivil reduces the risk of death after a
14    heart attack. Michael was also prescribed Toprol, which likewise prevents heart
15    failure and reduces the risk of death. This medication which is to be administered
16    twice a day was administered one single morning on February 13 and in the
17    evening on February 12 and 13. There is no explanation as to why the staff failed
18    to administer these critical medications.
19          80.    According to an inmate named Luis Donate, two days prior to
20    Michael’s death. Mr. Donate reported that Michael was having trouble breathing
21    and that Medical staff would not help him.
22          81.    The Medical Examiner determined that Michael died from sudden
23    cardiac death due to acute congestive heart failure that was caused by his
24    hypertrophic cardiomyopathy.
25          82.    According to the autopsy report, Michael’s lungs were twice the
26    average size, indicating that they filled with liquid as Phyllis Jackson predicted.
27          83.    Michael’s hospital lab results were negative for any alcohol,
28    amphetamines, opiates, methadone, barbiturates or cocaine.

                                                  - 15
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.350 Page 17 of 40




 1          84.    Despite the fact that Michael was not provided with his medication
 2    and had difficulty breathing, no medical staff tended to Michael.
 3          85.    He received no medication for his hypertrophic cardiomyopathy.
 4          86.    Michael was instead given cough syrup.
 5          87.    All corrections staff worked under the direction and supervision of
 6    Defendant Gore, who set the policies and procedures with respect to housing and
 7    security.
 8          88.    All medical staff worked under the direction and supervision of Doe
 9    and Lee, who set the policies and procedures with respect to medical services.
10          89.    There had been a systemic failure to adhere to the written policies
11    and procedures with respect to providing adequate health care to inmates in the
12    San Diego County jails.
13          90.    There had been a systemic failure in San Diego County to investigate
14    incidents of medical neglect, staff misconduct, and deaths in the Jail.
15          91.    San Diego County officials, including Defendant Doe, were aware of
16    the systemic problems with preventable deaths in the jails, but took no action to
17    prevent further Constitutional violations.
18          92.    At the time of Michael Wilson’s death, there had been a long-
19    standing custom and practice of improper and inadequate investigations; cover-up
20    of misconduct; and failure to discipline and train deputies and medical staff.
21          93.    Defendants were well aware of these problems before Michael’s
22    death.
23     Allegations against the County, Gore, Lee, and Gilleran: Defendants Have
             Notice of Previous Deaths and Injuries as a Result of Neglect and
24                                     Misconduct
25          94.    Deaths of sixty (60) inmates in the San Diego County jails in a span
26    of five (5) years prompted a series of articles by Citybeat, a local newspaper.
27    Citybeat reported that San Diego County had the highest mortality rate among
28    California’s largest jail systems based on data from 2007 to 2012.

                                               - 16
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.351 Page 18 of 40




 1          95.    Other than to dispute the methodology Citybeat used (one used by
 2    the Department of Justice) to determine that San Diego had the highest mortality
 3    rate, the County of San Diego took no action to review its practices.
 4          96.    In 2019, after the Union-Tribune published a series of articles titled
 5    “Dying Behind Bars” showing that San Diego’s jail death rate significantly
 6    exceeds the rate in California’s five other largest counties, Sheriff Gore wrote an
 7    explanation that the statistics were wrong because it did not account for counties
 8    that have city lockups.
 9          97.    The Union Tribune then reviewed the death rates of inmates in
10    California using the Department of Justice statistics from 2009 to 2018, taking
11    into account deaths in city lockups. The UT published the following statistics:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 17
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.352 Page 19 of 40




 1          98.      No matter which data was used, San Diego County had the highest
 2    death rate.
 3          99.      According to the state Department of Justice data, The San Diego
 4    County death rate over the past 10 years was 50 percent higher than Los Angeles
 5    County’s and two-and-a-half times the Orange County rate.
 6          100. There had been countless complaints made by inmates, family
 7    members, community members and the Jail’s own staff regarding injuries caused
 8    by medical neglect and staff misconduct.
 9          101. At the time of Michael Wilson’s death, there had been a long-
10    standing custom and practice of improper and inadequate investigations; cover-up
11    of misconduct; and failure to discipline and train deputies and medical staff.
12          102. County Defendants were aware of the following examples of failure
13    to coordinate and share critical medical information among personnel, such as the
14    following:
15
16                a. Between 2007 and 2012, there were eight deaths in San Diego’s jails
                     that were drug related. They were either overdoses or physical
17                   complications due to withdrawal. Richard Diaz, a 40-year-old addict,
18                   died from a stomach obstruction after three days of seizures and
                     vomiting due to heroin withdrawal. Had jail staff not failed to
19                   communicate Diaz’s serious medical state, he would still be alive.
20
21                b. In 2008, after the suicide of Adrian Correa, a 21-year-old paranoid
                     schizophrenic who had threatened to kill himself multiple times,
22                   CLERB expressed concern about a breakdown in communication
23                   during shift changes: “A checklist that includes the status of at-risk
                     inmates and the Department’s response plan would enhance
24                   continuity of care, monitoring and housing.” The County rejected
25                   this recommendation.
26
                  c. On June 25, 2011, Daniel Sisson died from an acute asthma attack
27
                     made worse by drug withdrawal. The San Diego County Medical
28                   Examiner estimated in an autopsy report that Sisson had been dead

                                                - 18
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.353 Page 20 of 40




 1                for several hours when a fellow inmate found him. The jail staff had
                  failed to monitor him despite his exhibiting signs of withdrawal and
 2                his vomiting in his cell due to the lack of communication between
 3                staff.
 4             d. In September 2012, Bernard Victorianne suffered for five days from
 5                drug overdose because the staff ignored his medical information that
 6                he had ingested a baggie of methamphetamine, and that he was to
                  return to the hospital immediately if he became symptomatic of
 7                overdose. Bernard Victorianne was placed in segregation instead of
 8                Medical, where he was found dead face-down, naked in his cell.
                  Staff had failed to input critical medical information in the JIMS
 9                system. Staff had failed to communicate with each other Mr.
10                Victorianne’s medical alerts which required that the staff report
                  symptoms of overdose and take him immediately to the hospital.
11
12             e. In 2014, former U.S. Marine Kristopher NeSmith committed suicide
13                after the jail staff failed to treat Mr. NeSmith for his significant and
                  known mental illness and a history of suicide attempts. When Mr.
14                NeSmith was last seen alive about 10:00 p.m., a guard noticed a
15                bedsheet fashioned into a rope as he was making a routine safety
                  throughout the detention center. The deputy, without breaking stride,
16
                  said something to the effect of, “NeSmith, what are you trying to do?
17                Kill yourself? Take that thing down.” This deputy failed to
18                communicate this information to other jail staff. No other jail staff
                  took any further action. Mr. NeSmith was later found dead, having
19                hung himself.
20
               f. In 2014, Ronnie Sandoval died in the Jail from drug overdose. Mr.
21                Sandoval showed obvious symptoms of overdose, sweating
22                profusely and disoriented. The corrections staff told the nursing staff
                  that Mr. Sandoval needed medical treatment, two of them stating that
23
                  Mr. Sandoval was withdrawing from drugs. The nursing staff did
24                not summon help or treat him for overdose. The nurses failed to
25                pass down information regarding Mr. Sandoval’s condition during
                  the shift change. The staff failed to monitor Mr. Sandoval and failed
26                to place him in a properly designated medical cell.
27
               g. In 2014, Jerry Cochran, a known diabetic, was arrested after
28
                  mumbling gibberish on the street. At the time of his arrest, Mr.

                                              - 19
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.354 Page 21 of 40




 1                Cochran was wearing his medical ID bracelet with an alert for
                  diabetes, but his condition was not communicated. At the Jail, he fell
 2                face-forward off a bench. Mr. Cochran died from diabetic
 3                ketoacidosis, a condition caused by an insulin shortage that is rarely
                  fatal if treated properly.
 4
 5             h. In 2015, Ruben Nunez, a schizophrenic mental health patient
 6                transferred from Patton State Hospital, died when jail doctors failed
                  to treat a potentially lethal condition for water intoxication. The
 7                psychiatrists treating Mr. Nunez failed to read his medical records
 8                and failed to input critical medical information in JIMS. One of the
                  psychiatrists testified that she did not know how to use JIMS to add
 9                “alerts”, meaning the most critical information regarding a patient’s
10                care. She testified that she was never trained.
11
               i. Despite the medical records from Patton Hospital reflecting
12                hyponatremia, a condition caused by overconsumption of water, a
13                nurse noted in Mr. Nunez’s chart:
14
                    “Informed I/P that he will seen [sic] by psych for f/u
15                     Exercise as tolerated and drink plenty of water
16                    I/P verbalizes understanding and agrees to plan.”
                                      (Emphasis added).
17
18                This nurse failed to document Mr. Nunez’s medical records, leaving
19                nearly the entire seven pages of an intake form blank. According to
                  one of the nursing staff, the intake nurses do not have sufficient time
20                to read medical records or to conduct a thorough intake because of
21                the number of inmates being booked at once. The intake nurses only
                  have sufficient time to look to whether the Jail will book he person
22                into jail.
23
               j. In 2016, Heron Moriarty was arrested after having a psychotic break.
24
                  Despite multiple warnings by family members, including 28 telephone
25                calls by his wife, the Jail staff failed to communicate his condition and
26                failed to provide him psychiatric care. On the sixth day, Mr. Moriarty
                  was found dead in his cell, having hung himself.
27
28

                                              - 20
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.355 Page 22 of 40




 1             k. In 2016, Jason Nishimoto killed himself with a bedsheet on his fourth
                  night in Jail, the evening before he was scheduled to see a psychiatrist.
 2                His psychiatric condition was well known to the Jail staff, who
 3                ignored it.
 4
               l. In January 2018, Frankie Greer, a United States veteran with a seizure
 5                disorder was placed on a top bunk as a result of the failure of staff to
 6                communicate his bottom bunk requirement. Mr. Greer suffered a
 7                seizure that same night and fell to the cement floor onto his head. The
                  corrections staff ignored the desperate calls of his cell mates through
 8                the emergency panic button and did not respond for another 15
 9                minutes. As a result, Mr. Greer went into a coma and suffered
                  catastrophic injuries, including a life altering brain injury.
10
11             m. In February 2018, Paul Silva died in Central Jail after deputies pepper
12                sprayed, tased, and beat Paul to death in his cell. The Central Jail staff
                  knew Paul suffered from schizophrenia as it was well documented in
13
                  the Jail’s database system. Law enforcement encountered Paul after
14                his mother requested Paul be hospitalized because he refused to take
15                his schizophrenia medication. Paul was obedient with police officers
                  at all times. Jail staff classified Paul as a “book and release” meaning
16                he was supposed to be released after 8 hours. Instead, Paul
17                decompensated as he stayed in temporary holding cells with little
                  food, no blankets, no bed, and with constant light and noise for almost
18
                  36 hours. The staff failed to communicate Paul’s critical medical
19                condition and failed to monitor him. After he went without food,
20                sleep, and any medication, Paul began acting bizarrely. He could not
                  comprehend deputies’ commands and questions. A CCMG nurse
21                practitioner did not check Paul’s medical record or review his medical
22                history to determine whether he needed psychiatric care. She did not
                  consult a medical doctor or psychiatrist. Instead, deputies killed Paul
23                Silva after they entered his jail cell.
24
               n. In April 2018, George Gallegos died in the Central Jail from acute
25
                  pneumonia and dehydration. After being transferred to the San Diego
26                County Jail from a psychiatric facility, Mr. Gallegos lost 50 pounds,
27                nearly a quarter of his body weight. A deputy only checked on Mr.
                  Gallegos only because his pants were slightly pulled down, revealing
28                feces soiled underwear. Mr. Gallegos had been dead so long that he

                                              - 21
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.356 Page 23 of 40




 1                 was cold to the touch. His bunk and parts of his cell were covered in
                   feces.
 2
 3              o. In April of 2018, Colleen Garot was denied medical care despite
                   entering the Las Colinas with visible and severe head and facial
 4                 injuries. The medical staff failed to properly diagnose and treat Ms.
 5                 Garot who was obviously symptomatic of a serious brain injury. For
 6                 three days, the staff provided no medical care despite the fact that Ms.
                   Garot was delusional and foaming at the mouth. As a result of the
 7                 delay in care, Ms. Garot is now completely incapacitated.
 8
 9          103. These are just a few examples of the customs and/or policies of the
10    Sheriff’s Department which sent the message to staff that negligence, dishonesty,
11    and improprieties will be tolerated by the Department, even when a death results.
12          104. The County and its officials were well aware of the problems of the
13    jail staff failing to use JIMS. The Grand Jury took issue with the Jail Information
14    Management System (JIMS), a database used for maintaining inmate records.
15    According to jail staff who commented to jurors for the report, the staff have
16    trouble sorting and retrieving information and the eleven-year old software was in
17    need of an update. See https://www.nbcsandiego.com/investigations/Grand-Jury-
18    Report-Criticizes-San-Diego-County-Jail-Facilities-381590761.html
19          105. The Jail staff did not know how to use JIMS, the only system used in
20    the Jails to communicate the medical needs of inmates. The medical staff did not
21    know how to use JIMS to input critical information and they had not been trained
22    on how to use JIMS to obtain patient information.
23          106. Jail nurses had complained to the supervisors, including Lee, that
24    they did not have sufficient time to read, to understand or to document patient
25    information during booking.
26          107. On November 8, 2016, the San Diego Sheriff’s Department
27    contracted for assistance regarding compliance with the NCCHC Standards for
28    Health Services in Jails.


                                              - 22
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.357 Page 24 of 40




 1          108. In January 2017, the NCCHC provided a report to the San Diego
 2    Sheriff’s Department after reviewing the practices of its Jails.         Of the 38
 3    “essential standards” all of which must be met in order to attain accreditation, the
 4    Central Jail failed to meet 26 standards.
 5          109. NCCHC found that the Jails were failing to review inmates’ deaths
 6    in a timely manner.
 7          110. Health care providers were not being informed of any results of
 8    death reviews.
 9          111. NCCHC found that there was no formal peer review process for
10    contract medical providers or for nurses.
11          112. NCCHC found that the inmate grievances were hard to track and that
12    it was difficult to count the number of medical grievances. When an inmate filed
13    a grievance related to medical issues, the health care staff would not maintain it in
14    Medical’s database. Because all grievances are kept in the same central database
15    with no ability to sort, health related grievances filed per month or year were not
16    available.
17          113. NCCHC found that there was no central log of training of
18    correctional officers in health-related topics. Verification of participation were
19    kept only in the individual officer’s files.
20          114. NCCHC found that there was no policy addressing the time frame
21    between ordering medication and receiving from the pharmacist. NCCHC found
22    that some essential medications are delayed due to the length of the booking
23    process.
24          115. NCCHC found that it can take up to 30 hours to complete booking
25    an inmate into the Jail without the inmate being evaluated by health staff.
26          116. NCCHC found that nurses were routinely taking a stock bottle to
27    administer to patients without taking the patients’ medication administration
28    record with them to keep track.

                                                  - 23
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.358 Page 25 of 40




 1          117. NCCHC found “There is no safety check for names or allergies or
 2    which medications are to be administered at that time. This is actually dispensing
 3    and only pharmacists and providers may dispense. This violation of nursing
 4    practice is serious and a violation of the Nurse Practice Act. A change to
 5    individual patient-specific or individually labeled medications must be considered
 6    to provide a safe pharmacy program. The lack of accountability is evident as there
 7    is no inventory control practice for medications (order and delivery) that are
 8    ordered, which medications are delivered, and when a medication container is
 9    empty.”
10          118. NCCHC found that missing in the screening form was the
11    “disposition” of the inmate, which would communicate to the next health care
12    provider where the patient would be housed.
13          119. NCCHC advised, “we confirmed that there was a system of episodic
14    care, instead of continuity of care, with most appointments being made after a
15    request for care was submitted by the patient.”
16                    Allegations Against CCMG and Mark O’Brien.
17          120. CCMG and Mark O’Brien were aware of the following examples of
18    the failures of CCMG’s doctors and nurse practitioners to properly check
19    inmates’ medical charts and review inmates’ medical history to administer urgent
20    care to seriously ill inmates:
21              a. On February 1, 2018, a CCMG medical doctor, Mauricio Martinez,
22                 failed to administer seizure medication to Frankie Greer.         Dr.
23                 Martinez had access to Mr. Greer’s medical chart that clearly
24                 documented that Mr. Greer suffered from a seizure disorder, took
25                 medication to control his seizures twice a day, and had taken his last
26                 dose of medication on the morning of January 31, 2018.            Dr.
27                 Martinez ordered seizure medication for Mr. Greer. Dr. Martinez,
28                 however, failed to order immediate administration of that medication

                                              - 24
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.359 Page 26 of 40




 1                to Mr. Greer.    Defendant Martinez had the ability to order that
 2                medication be immediately administered. He did not. Later that
 3                evening, Mr. Greer suffered several grand mal seizures, which were
 4                so severe that he fell over 6 feet from the top bunk of his jail cell
 5                where he was housed.
 6             b. On February 21, 2018, a CCMG nurse practitioner, Keri Cavallo,
 7                failed to check the JIMS medical history of Paul Silva, who had a
 8                documented history of schizophrenia and diabetes and had not been
 9                provided food, bedding, medication, or care for his illnesses for over
10                36 hours. Mr. Silva had only been scheduled to be in jail for 8-12
11                hours as a “book and release” inmate. Ms. Cavallo was asked to
12                assess Mr. Silva who was experiencing a medical and psychiatric
13                emergency. Although Ms. Cavallo observed Mr. Silva acting in a
14                bizarre and erratic manner, she made no effort to review his medical
15                history; no effort to consult with a medical doctor or psychiatrist;
16                made no effort to request emergency administration of psychotropic
17                medication; and took no steps to determine the safest course of
18                action for treatment and care of Mr. Silva’s medical emergency. A
19                computer terminal providing access to Mr. Silva’s medical history
20                and records stood only 15-20 feet away from Ms. Cavallo, but she
21                made no effort to access the computer terminal for over 30 minutes.
22                Instead, she stood by and watched as the heavily armed “Tactical
23                Team” assembled to extract Mr. Silva from his jail cell, ostensibly
24                for the purpose of taking him to the hospital to address his medical
25                emergency. The 7-member Tactical Team used such tremendous
26                force against Mr. Silva during the cell extraction that they killed him.
27                Ms. Cavallo watched this occur and took no action. She was not
28                reprimanded or disciplined, or given further training, or more closely

                                             - 25
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.360 Page 27 of 40




 1                monitored and supervised. She faced no consequence and CCMG
 2                and Dr. O’Brien took no action.
 3             c. On April 16, 2018, Dr. Friedrike Von Lintig made contact with
 4                Colleen Garot at the Las Colinas jail. Ms. Garot had been observed
 5                walking around her cell naked and attempting to climb a wall. She
 6                was delusional with a black eye. She had bruises on her chest and
 7                shoulders and had been suffering from “shakes.” Dr. Von Lintig
 8                took no action.     Later that same day, after Dr. Von Lintig’s
 9                assessment of Ms. Garot, a deputy found Ms. Garot nonresponsive
10                in her jail cell and had her transported to the ER. Doctors at Sharp
11                Memorial Hospital diagnosed Ms. Garot with a left basilar skull
12                fracture, acute hypoxemic respiratory failure, encephalopathy after
13                traumatic brain injury, subdural hematoma and seizure.
14             d. On November 11, 2019, Elisa Serna at the Las Colinas jail presented
15                clear symptoms that she was dying of dehydration. Dr. Friederike C.
16                Von Lintig, who noted that Elisa was admitted to MOB for her
17                fainting spells, denied any medical care to Elisa. Elisa asked Von
18                Lintig for an IV, telling her that she had vomited all of her food and
19                drinks. Von Lintig did not even take Elisa’s vitals. Later, at 2:03
20                p.m. on November 11, 2019, Elisa sat in a wheelchair, straightened
21                her body, head resting on the back of the wheelchair. She was not
22                verbally responsive. Her eyes were opened and slightly dilated, with
23                her body stiff. Elisa’s oxygen saturation level was 87%. A normal
24                oxygen saturation level should fall between 95% and 100%. When
25                blood oxygen levels drop below normal, hypoxemia occurs which
26                causes serious damage to one’s brain, liver and other organs.
27                Defendant Von Lintig again saw Elisa. Von Lintig noted “‘fainting
28                spell’: doubt true seizure and suspect second gain.” Von Lintig took

                                             - 26
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.361 Page 28 of 40




 1                 no vitals and conducted no examination. She ran no blood tests.
 2                 Von Lintig’s determination that Elisa was faking her symptoms was
 3                 made despite the entry from the day before indicating abnormal
 4                 blood pressure. Ms. Serna died later that evening.
 5          121. On information and belief, CCMG and Mark O’Brien took no steps
 6    to review the actions of these CCMG doctors and nurse practitioners to determine
 7    whether their conduct fell below the standard of care; took no action to further
 8    train or further monitor/supervise these practitioners; and took no action
 9    discipline or reprimand these practitioners.
10
                               FIRST CAUSE OF ACTION
11         (Deliberate Indifference to Serious Medical Needs (42 U.S.C. §1983))
12       [By the Estate of Michael Wilson Against Defendants Bautista, Germono,
                    Ibanez, Kumar, Gatan, Freedland and Does 11-50]
13
14          122. Plaintiffs reallege all prior paragraphs of this complaint and
15    incorporate the same herein by this reference.
16          123. Defendants violated Michael Wilson’s Fourteenth Amendment right
17    to medical care.
18          124. Defendants knew that Michael Wilson faced a serious medical and
19    mental health need.
20          125. Defendants were made aware that Michael suffered from
21    hypertrophic cardiomyopathy and that he needed medication to treat it.
22          126. Defendants were also made aware that Michael was in a serious
23    medical condition because Phyllis Jackson, Michael’s mother, and other family
24    members notified them that Michael was having difficulty breathing.
25          127. Defendants were deliberately indifferent to a known and serious
26    medical need.
27
28

                                              - 27
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.362 Page 29 of 40




 1           128. Defendants failed to properly communicate to other medical and
 2    security staff the necessary medical information so that Michael would receive
 3    medical attention.
 4           129. Defendants ignored the obvious signs of medical distress.
 5    Defendants failed to provide proper medication as Michael’s lungs were filling up
 6    with fluids.
 7           130. Defendants failed to transport him to the hospital despite repeated
 8    warnings by family members that Michael may die without medical intervention.
 9           131. Defendants were deliberately indifferent to Michael Wilson’s serious
10    medical need, which caused harm to the decedent.
11           132. By failing to communicate Michael Wilson’s serious medical state
12    when he had trouble breathing, Defendants Doe were deliberately indifferent to
13    Michael’s serious medical need.
14           133. As a direct consequence of Defendants Doe’s failures, Michael’s
15    serious medical condition was ignored and the staff failed to communicate critical
16    medical information. As a result, Does 1-50 never communicated Michael’s
17    critical condition to the jail staff; never referred Michael for diagnosis or
18    treatment; never provided medication.
19           134. As a direct and proximate result of all Defendants’ deliberate
20    indifference to Michael Wilson’s serious medical need, Michael experienced
21    physical pain, severe emotional distress, and mental anguish for days, as well as
22    loss of his life and other damages alleged herein.
23           135. The conduct alleged herein caused Michael Wilson to be deprived of
24    his civil rights that are protected under the United States Constitution which has
25    also legally, proximately, foreseeably and actually caused Michael Wilson to
26    suffer emotional distress, pain and suffering and further damages according to
27    proof at the time of trial.
28

                                              - 28
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.363 Page 30 of 40




 1          136. The conduct alleged herein was done in deliberate or reckless
 2    disregard of decedent’s constitutionally protected rights; justifying the award of
 3    exemplary damages against defendants in an amount according to proof at the
 4    time of trial in order to deter the defendants from engaging in similar conduct and
 5    to make an example by way of monetary punishment. Plaintiff is also entitled to
 6    attorney fees and costs of suit herein.
 7
                              SECOND CAUSE OF ACTION
 8                     (Failure to Properly Train (42 U.S.C. § 1983))
 9      [By the Estate of Michael Wilson against Gore, Lee, , Gilleran, O’Brien and
                            Supervisory Doe Defendants 61-100]
10
11          137. Plaintiff realleges all prior paragraphs of this complaint and
12    incorporates the same herein by this reference.
13          138. Defendants Gore, Lee, Gilleran, O’Brien and supervisory Does
14    failed to properly train individual deputies and medical staff in the performance
15    of their duties. They failed to properly train their subordinates on how to deal
16    with inmates in medical distress.
17          139. Defendants failed to properly train their employees with regard to the
18    need to communicate critical medical information to jail housing deputies that
19    would assign housing and beds.
20          140. As a result of Defendants’ failures to train their officers, Michael’s
21    medical condition was not properly communicated to the jail staff. Michael
22    Wilson’s death was a foreseeable consequence of Defendants’ failures.
23          141. Officials of the San Diego Sheriff’s Department, acting under color
24    of law, have subjected decedent Michael Wilson and other persons similarly
25    situated to a pattern of conduct consisting of continuing, widespread and
26    persistent pattern of unconstitutional misconduct.
27          142. Defendants have failed to maintain adequate and proper training
28    necessary to educate deputies and medical staff as to the Constitutional rights of

                                                - 29
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.364 Page 31 of 40




 1    inmates; and to prevent the consistent and systematic failure to provide medical
 2    care.
 3            143. Despite repeated Constitutional violations, Defendants failed to train
 4    nurses and medical staff on the necessary coordination of care of inmates
 5    suffering from serious medical conditions; and they failed to implement policies
 6    and procedures with respect to proper training on these matters.
 7            144. Defendants failed to train medical doctors and nurses on the
 8    necessary care of inmates suffering from serious medical conditions, and they
 9    failed to implement policies and procedures with respect to communicating such
10    sensitive and critical information to ensure that inmates will be cared for.
11            145. Defendants failed to train their staff on assessing and assigning
12    appropriate housing and beds. Despite prior Constitutional violations resulting in
13    serious injuries, defendants County and Gore failed to train their housing deputies
14    on assigning bottom bunks to patients who are medically vulnerable.
15            146. Defendant, with deliberate indifference, disregarded a duty to protect
16    the public from official misconduct.
17            147. Despite their knowledge of previous instances of wrongful deaths in
18    the jails as a result of the failure to communicate critical medical conditions,
19    Defendants failed to properly train or retrain their deputies and medical staff to
20    prevent deaths of inmates.
21            148. The failure of all supervisory defendants to promulgate or maintain
22    constitutionally adequate training was done with deliberate indifference to the
23    rights of Michael Wilson and others in his position.
24            149. As a result, decedent Michael Wilson suffered, both physically and
25    mentally, and died.
26            150. As a direct consequence of the failure of Defendants to properly train
27    their officers and medical staff, Michael Wilson suffered unconstitutional
28    treatment and inhumane conditions during his detention.

                                               - 30
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.365 Page 32 of 40




 1                                 THIRD CAUSE OF ACTION
 2            (Failure to Properly Supervise and Discipline (42 U.S.C. §1983))
 3              [By the Estate of Michael Wilson against Gore, Lee, Gilleran,
                       O’Brien, and Supervisory Doe Defendants 61-100]
 4     Plaintiff realleges all prior paragraphs of this complaint and incorporates the same
 5                                     herein by this reference.
 6          151. Defendants Gore, Lee, Gilleran, O’Brien and Supervisory Doe

 7    Defendants 51-100 failed to properly supervise and discipline defendant Does 1-

 8    50 in the performance of their duties in evaluating physically ill patients who

 9    require hospitalization and treatment.

10          152. These Defendants failed to properly supervise their employees with

11    regard to the need to communicate critical medical information to jails that would

12    house their patient/arrestee.

13          153. These      defendants    were     personally   aware   of   the   repeated

14    Constitutional violations committed by their subordinates vis a vis a pattern of

15    refusal to provide medical care.

16           154. Defendants Does 11-50 acted under the direction and supervision of

17     Gore, Lee, Joshua, and Supervisory Doe Defendants 61-100 who set forth the

18     standards, policies and procedures on treatment of inmates, including Michael

19     Wilson.

20          155. Pursuant to the policies and procedures set by Defendants Gore, Lee,

21    Joshua, and Supervisory Doe Defendants 61-100, Michael Wilson received no

22    medical care despite obvious signs that he was having difficulty breathing.

23          156. As a result of the Defendants’ historical failure to properly supervise

24    and discipline their employees, Defendant Does 11-50 were deliberately

25    indifferent to the serious medical needs of Plaintiff.

26          157. All Defendants failed to properly supervise their subordinates with

27    regard to the need to communicate critical medical information and the need to

28

                                                 - 31
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.366 Page 33 of 40




 1    provide adequate care.     As a result, correctional officers and medical care
 2    providers denied care to Michael Wilson.
 3          158. Defendants failed to provide adequate supervision and discipline to
 4    the medical staff who are required to render medical care that meet the standards
 5    of the Constitution.
 6          159. Defendants failed to promulgate and enforce adequate policies and
 7    procedures related to misconduct and the violation of citizens’ civil rights by
 8    correctional officers and medical staff.
 9          160. Defendants have a widespread history of ratifying employee
10    misconduct by failing to conduct appropriate investigations.
11          161. Defendants were aware of previous instances of untimely and
12    wrongful deaths in the San Diego County Jails related to inadequate provision of
13    medical care, they and failed to properly supervise and discipline their employees
14    or agents.
15          162. Defendants refused to investigate misconduct and/or took no
16    remedial steps or action against correctional officers and medical staff.
17          163. Upon information and belief, supervising officers were made aware
18    of the misconduct or witnessed the Constitutional violations committed by the
19    deputies and medical staff but failed to supervise or discipline them.
20          164. There has been an official policy of acquiescence in the wrongful
21    conduct. Defendants failed to promulgate corrective policies and regulations in
22    the face of repeated Constitutional violations.
23          165. Defendants condoned and acquiesced in the abusive behavior of their
24    subordinates by refusing to retrain them, discipline them, or correct their abusive
25    behavior.
26          166. Defendants were, or should have been, aware that the policy
27    regarding supervision and discipline of staff who violated the civil rights of
28    inmates or citizens was so inadequate that it was obvious that a failure to correct

                                                 - 32
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.367 Page 34 of 40




 1    it would result in further incidents of dangerous and lawless conduct perpetrated
 2    by their subordinates.
 3          167. As a result of all Defendants’ historical failure to properly supervise
 4    and discipline deputies, Defendants were deliberately indifferent to the needs of
 5    Plaintiff. The failure to supervise and discipline was the moving force behind the
 6    misconduct of the deputies, the denial of medical care on the Plaintiff, and the
 7    resulting pain and suffering and death.
 8
                              FOURTH CAUSE OF ACTION
 9          (Monell Municipal Liability Civil Rights Action (42 U.S.C. §1983))
10       [By all Plaintiffs Against Defendants the County of San Diego and Coast
                                Correctional Medical Group]
11
12          168. Plaintiffs reallege all prior paragraphs of this complaint and
13    incorporate the same herein by this reference.
14          169. There were longstanding and systemic deficiencies in San Diego
15    jails’ treatment of inmates.      Deficiencies included improper cell checks,
16    inadequate medical staffing, lack of required training on screening, lack of
17    communication of necessary and critical medical information among staff, and
18    non-compliant medical policies and procedures.
19          170. The County’s failure to train its deputies and medical staff on
20    treatment of inmates in medical distress gives inference of a municipal custom
21    that authorized or condoned deputy misconduct. CCMG’s failure to train its
22    doctors and nurse practitioners on the treatment of inmates in medical distress
23    gives inference of a custom that authorized or condoned misconduct by medical
24    practitioners.
25          171. Upon information and belief, the permanent, widespread, well-
26    settled practice or custom of Defendants was to deny treatment to inmates in
27    serious medical distress and to place inmates in administrative segregation or
28

                                                - 33
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.368 Page 35 of 40




 1    general population instead of the medical ward when inmates are in need of
 2    medical care.
 3            172. There was a custom and practice of disbelieving complaints of
 4    inmates when they request medical attention and denying them access to medical
 5    care.
 6            173. There was a custom and practice of not properly screening inmates
 7    for medical care or treatment.
 8            174. There was a custom and practice of failing to communicate the
 9    medical needs of inmates between the medical staff and deputies.
10            175.    There was a custom and practice of not properly checking on the
11    welfare of inmates, even those inmates known to have serious medical needs.
12            176. There was a custom and practice of failing to review the medical
13    charts and/or medical history of inmates in medical distress to formulate
14    appropriate treatment plans.
15            177. There was a custom and practice of failing to conduct proper cell
16    checks as required by County’s own written policies.
17            178. There was a custom and practice of not properly investigating
18    misconduct of deputies and medical staff.
19            179. Defendants County of San Diego and CCMG were deliberately
20    indifferent to the widespread unconstitutional acts by its jail staff and medical
21    staff. They failed to set forth appropriate policies regarding the treatment of
22    inmates. The County and CCMG knew its failure to adequately train its jail staff
23    and medical staff made it highly predictable that their subordinates would engage
24    in conduct that would deprive persons such as Michael Wilson of his rights.
25            180. During the relevant period, all Defendant deputies, medical staff, and
26    Does were acting pursuant to the policies of Defendant County of San Diego.
27            181. The County and CCMG were aware of the following: that San
28    Diego County had the highest mortality rate among California largest jail

                                              - 34
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.369 Page 36 of 40




 1    systems; that there had been countless complaints made by inmates, family
 2    members, community members and the Jail’s own staff regarding injuries caused
 3    by medical neglect and staff misconduct; and that failures to communicate critical
 4    medical information to coordinate care for inmate-patients with serious medical
 5    and psychiatric needs led to the deaths of Adrian Correa, Daniel Sisson, Bernard
 6    Victorianne, Ronnie Sandoval, Heron Moriarty, Kristopher NeSmith. Jerry
 7    Cochran, Ruben Nunez, and many other patients.
 8          182. Defendants County of San Diego and CCMG were deliberately
 9    indifferent to the right of the plaintiff and others to be free from, and protected
10    from, harm by the misconduct of its employees.
11          183. Defendants’ longstanding practice or custom was unconstitutional in
12    that it was deliberately indifferent to a substantial risk of serious harm to inmates.
13          184. As a direct result of the practice or custom of the County of San
14    Diego and CCMG, Defendants denied medical care to Michael Wilson, causing
15    Michael’s death.
16          185. The unlawful and illegal conduct of Defendant deprived Michael
17    Wilson of the rights, privileges and immunities secured to him by the
18    Constitutions of the United States.
19          186. As a direct, proximate and foreseeable result, Plaintiff suffered
20    damages in an amount according to proof at the time of trial.
21
22                             FIFTH CAUSE OF ACTION
           (Wrongful Death & Survival Action – CCP §§ 377.30, 377.60 et seq.)
23       [By Estate of Michael Wilson and Phyllis Jackson against All Defendants]
24
25          187. Plaintiffs reallege all prior paragraphs of this complaint and
26    incorporate the same herein.
27          188. Plaintiffs allege all California state law claims as basis for state law
28    wrongful death cause of action and incorporate later torts by reference.


                                               - 35
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.370 Page 37 of 40




 1          189. Defendants committed wrongful acts which proximately caused the
 2    death of Michael Wilson.       Specifically, Defendants, including Does 1-100,
 3    deprived Michael Wilson of his rights under the United States Constitution to be
 4    free from the punishment without due process and cruel and unusual punishment.
 5          190. Defendant Does’ decision to deviate from the County of San Diego’s
 6    own protocol as to the medical care of inmates was a substantial factor in causing
 7    Michael’s death. It was reasonably foreseeable that failure to communicate that
 8    Michael Wilson was having trouble breathing when his lungs were filling with
 9    liquid caused his death.
10          191. These acts resulted in the death of Michael Wilson.
11          192. The County of San Diego are responsible for the act of individual
12    and Doe Defendants under the theory of respondeat superior.
13          193. The wrongful acts alleged above has destroyed the relationship
14    between Plaintiff Phyllis Jackson and Michael Wilson and has legally,
15    proximately, foreseeably and actually caused severe emotional damages,
16    including the loss of society, companionship, emotional distress, and further
17    economic and non-economic damages according to proof at the time of trial.
18
                             SIXTH CAUSE OF ACTION
19
                                     (Negligence)
20       [By The Estate of Michael Wilson against County of San Diego; Garcia;
21     Bautista; Germono; Ibanez; Kumar; Gatan; Freedland; Mark O’Brien; and
                                       CCMG]
22
23          194. Plaintiffs reallege all prior paragraphs of this complaint and
24    incorporates the same herein by this reference.
25          195. Defendants had a duty to Plaintiff Michael Wilson to act with
26    ordinary care and prudence so as not to cause harm or injury to another.
27          196. In evaluating, assessing and handling Michael Wilson’s medical
28    condition, Defendants failed to comply with professional and legal standards.

                                              - 36
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.371 Page 38 of 40




 1          197. Defendants improperly, negligently, wrongfully, and recklessly
 2    failed communicate Michael’s serious medical need to the appropriate jail staff.
 3          198. Defendants improperly, negligently, wrongfully, and recklessly
 4    failed to provide any medical care for Michael Wilson’s hypertrophic
 5    cardiomyopathy.
 6          199. Defendants improperly, negligently, wrongfully, and recklessly
 7    failed to take any action to monitor Michael Wilson despite his obvious
 8    symptoms of being serious medical distress.
 9          200. Defendants improperly, negligently, wrongfully, and recklessly
10    delayed and failed to render medical care to Michael Wilson who was in obvious
11    physical distress and in acute need of medical care.
12          201. Defendant      Garcia   improperly,     negligently,   wrongfully,   and
13    recklessly failed to place Michael in MOB where he could be monitored. He
14    improperly, negligently, wrongfully, and recklessly placed Michael on the top
15    bunk in a unit where he could not be monitored. As a result, Michael who could
16    barely breathe, had to overexert himself to get in and out of bed. Michael could
17    not walk over to the panic button when he knew that he would die.
18          202. Defendants      CCMG       and      O’Brien   improperly,   negligently,
19    wrongfully, and recklessly failed to set forth policies regarding medical treatment
20    of inmates suffering from serious mental health conditions.
21          203. Defendants      CCMG       and      O’Brien   improperly,   negligently,
22    wrongfully, and recklessly failed to set forth policies regarding proper screening,
23    evaluation, treatment, and transportation of inmates suffering from a serious
24    medical condition.
25          204. By engaging in the acts alleged herein, Defendants failed to act with
26    ordinary care and breached their duty of care owed to Michael Wilson.
27          205. The County of San Diego are responsible for the act of individuals
28    and Doe Defendants under the theory of respondeat superior.

                                              - 37
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.372 Page 39 of 40




 1          206. By engaging in the acts alleged herein, all defendants failed to act
 2    with ordinary care and breached their duty of care owed to Michael Wilson.
 3          207. As a direct and proximate result of the Defendants’ negligent
 4    conduct as herein described, Michael Wilson suffered physically and mentally in
 5    the amount to be determined at the time of trial.
 6          208. As a further proximate result of the Defendants’ negligent conduct,
 7    Michael Wilson died.
 8          209. As a further proximate result of the Defendants’ negligent conduct,
 9    Plaintiff Phyllis Jackson has lost her son and suffered great emotional and mental
10    harm in the amount to be determined at the time of trial.
11          210. The conduct of the Defendants also amounts to oppression, fraud or
12    malice within the meaning of Civil Code Section 3294 et seq. and punitive
13    damages should be assessed against each defendant for the purpose of punishment
14    and for the sake of example.
15                              PRAYER FOR DAMAGES
16          1.     For general and special damages according to proof at the time of
17                 trial;
18          2.     For attorneys’ fees and costs of suit and interest incurred herein;
19          3.     For punitive damages against individual defendants; and
20          4.     Any other relief this court deems just and proper.
21
22                            DEMAND FOR A JURY TRIAL
23          Pursuant to Rule 38 of the Federal Rues of Civil Procedure and the Seventh
24    Amendment to the Constitution, Plaintiffs hereby demand a jury trial of this action.
25
26
27
28

                                               - 38
     Case 3:20-cv-00457-BAS-DEB Document 43 Filed 04/13/21 PageID.373 Page 40 of 40




 1                                       Respectfully Submitted,
 2                                       IREDALE AND YOO, APC
 3    Dated: April 13, 2021              s/ Julia Yoo
 4                                       JULIA YOO
                                         Attorney for Plaintiffs
 5                                       THE ESTATE OF MICHAEL WILSON by
 6                                       and through its successor-in-interest,
                                         PHYLLIS JACKSON
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          - 39
